Case 18-21853   Doc 57-1   Filed 02/26/19 Entered 02/26/19 15:49:36   Desc Exhibit
                                  A Page 1 of 8
Case 18-21853   Doc 57-1   Filed 02/26/19 Entered 02/26/19 15:49:36   Desc Exhibit
                                  A Page 2 of 8
Case 18-21853   Doc 57-1   Filed 02/26/19 Entered 02/26/19 15:49:36   Desc Exhibit
                                  A Page 3 of 8
Case 18-21853   Doc 57-1   Filed 02/26/19 Entered 02/26/19 15:49:36   Desc Exhibit
                                  A Page 4 of 8
Case 18-21853   Doc 57-1   Filed 02/26/19 Entered 02/26/19 15:49:36   Desc Exhibit
                                  A Page 5 of 8
Case 18-21853   Doc 57-1   Filed 02/26/19 Entered 02/26/19 15:49:36   Desc Exhibit
                                  A Page 6 of 8
Case 18-21853   Doc 57-1   Filed 02/26/19 Entered 02/26/19 15:49:36   Desc Exhibit
                                  A Page 7 of 8
Case 18-21853   Doc 57-1   Filed 02/26/19 Entered 02/26/19 15:49:36   Desc Exhibit
                                  A Page 8 of 8
